[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION MOTION TO STRIKE # 110
The defendants move to strike the second count of the revised complaint, arguing that the second count does not sound in a breach of fiduciary duty, but sounds in professional malpractice. "[A] fiduciary or confidential relationship is characterized by a unique degree of trust and confidence between the parties, one of whom has superior knowledge, skill or expertise and is under a duty to represent the interest of the other." (Brackets in original; internal quotation omitted.) Beverly Hills Concepts,Inc. v. Schatz and Schatz, 247 Conn. 48, 56, 717 A.2d 724 (1998). The plaintiff has alleged enough facts to sufficiently plead a cause of action in the defendant's motion to strike is hereby denied.
HICKEY, J